FILED
                             NOT FOR PUBLICATION                            MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO NOYOLA HERNANDEZ,                      No. 09-70374

               Petitioner,                       Agency No. A079-521-677

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Francisco Noyola Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, He v. Gonzales, 501 F.3d 1128,

1130-31 (9th Cir. 2007), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Hernandez’s motion to

reopen as untimely and successive because he filed his second motion to reopen

over 20 months after the BIA’s final administrative decision, see 8 C.F.R. §

1003.2(c)(2), and because Hernandez failed to demonstrate changed country

conditions to qualify for the regulatory exception to the time and numerical limits

for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Lin v. Holder, 588 F.3d 981,

986, 986-989 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-70374